DETAILED ACTION
This is in response to the Amendment filed 1/8/2021 wherein claim 3 has been canceled and claims 1-2 and 4-12 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Medawar et al. (US 3,592,291) in view of Berry et al. (US 2010/0269513) in view of Lee (US 2008/0031738).
Regarding Independent Claim 1, Medawar teaches (Figures 1-3) a lobed mixer (at 16; see Figures 1-3), the lobed mixer (at 16; see Figures 1-3) comprising at least one peripheral succession of lobes (16; see Figure 1) having a general radial orientation with respect to a longitudinal axis of the lobed mixer (see Figures 1-2), each lobe (16) forming a gutter (annotated below) extending mainly along the longitudinal axis (see Figure 2), and comprising at least one peripheral succession of scoops (20, 22, 24, 26) for passage from the second duct which is external (the duct surrounding 16) to the first duct which is internal (the duct within 16) which scoops (20, 22, 24, 26) are placed on said lobes (16; see Figures 1-2), at least one of said scoops (20, 22, 24, 26) being formed by an opening (see Figures 2-3 and Column 2, lines 5-20) in a wall (annotated below) of the lobed mixer in a region of the lobes (16), the opening (see Figures 2-3) being elongate in a given direction having a mainly axial component (see scoop opening extending along the central longitudinal axis shown in Figure 2), and by a cover (at 28) located entirely on  the first duct side (see Figures 2-3) with respect to said wall (annotated below), said cover (28) being connected to an edge (via sidewalls 30) of the opening (see Figures 2-3) except over a downstream portion (see the opening of the cover at the downstream end in Figures 2-3), so as to form a hole for passage between the two coaxial ducts (see Figures 2-3 and Column 2, lines 25-35), wherein the edge (at 30) of said opening (see Figures 2-3) comprises two side portions (at 30; see Figure 3), wherein the cover (28) has a flat portion (see Figure 3) which gradually diverges from the wall (annotated below) of each lobe (16) so as to from a slope (see Figure 2). 
Although Medawar appears to schematically show the two side portions (at 30) gradually diverging from one another going from upstream to downstream (see Figures 2-3; the distance between the walls at the upstream section of the openings is smaller than the distance between the walls at the downstream section of the openings), Medawar does not state that the edge of said opening comprises two side portions which gradually diverge from one another going from upstream to downstream, until the downstream portion, the two side portions having a convex shape. Medawar does not teach that the cover has a flat portion which has a complementary shape to a shape of the opening and which gradually 
Berry teaches (Figures 1-9) a liner (100) having a plurality of scoops (140, see Figures 2-4) formed by an opening in a wall (see Figure 2) of the liner (100) and by a cover (160) connected to an edge of the opening (at 150) except over a downstream portion (see Figures 2-4), so as to form a hole for passage of air (Paragraphs 0024-0025) between the outside and the inside of the liner (100; see Figures 2-4), wherein the edge of the opening (at 150) comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion (because the side walls connect a flat wall to an inclined wall; see Figures 3-4), wherein the cover (160) has a flat portion (see Paragraph 0024 and Figures 3-4) which has a complementary shape to a shape of the opening (at 150; see Figures 3-4) and which gradually diverges (due to the inclining wall; see Paragraph 0024) from the wall of the liner (100) so as to form a slope (at 160, see Figures 2-4) and the cover (160) extends (see Figures 3-4) over an entire length of the opening (at 150).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar to include the liner having a plurality of scoops formed by an opening in a wall of the liner and by a cover connected to an edge of the opening except over a downstream portion, so as to form a hole for passage of air between the outside and the inside of the liner, wherein the edge of the opening comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion, wherein the cover has a flat portion which has a complementary shape to a shape of the opening and which gradually diverges from the wall of the liner so as to form a slope and the cover extends one the entire length of the opening, as taught by Berry, in order to prevent hot gases from reaching the liner wall (Paragraph 0001).Medawar in view of Berry does not teach wherein the two side portions have a convex shape, such that the two side portions gradually diverge from each other going from upstream to downstream.
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034) such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry to include the diffuser section with side walls which give the opening a convex shape, such that the side walls gradually diverge from each other going from upstream to downstream, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee).
It is noted that the term “complementary” is interpreted using the dictionary definition “going well together: working well together” as provided by Merriam-Webster’s online dictionary. It is further noted that Collins English dictionary states that “Complementary things are different from each other but make a good combination”.

    PNG
    media_image1.png
    888
    900
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    957
    900
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    725
    540
    media_image3.png
    Greyscale


It is noted that the recitation “intended to be placed at a downstream end of a cowl for separating two coaxial ducts, namely a first duct which is internal and a second duct which is external”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
Regarding Claim 2, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach, as discussed so far, wherein the two side portions at the edge of the opening give said opening a convex shape.
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) at the edge of the opening (50; see Figures 6-7) give the opening a convex shape (see Figure 7 and Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry and Lee to include the two side portions at the edge of the opening giving said opening a convex shape, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee).

Claims 4-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Medawar et al. (US 3,592,291) in view of Berry et al. (US 2010/0269513) in view of Lee (US 2008/0031738) as applied to claim 1 above, and further in view of Farquhar et al. (US 4,819,425).
Regarding Claim 4, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach, as discussed so far, wherein the lobed mixer comprising a plurality of said scoops between at least a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 5, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach, as discussed so far, wherein the lobed mixer comprising two scoops having different elongation directions between a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having two slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, orientations of the openings in the lobed mixer, i.e. the elongation directions of the scoops, is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design orientations of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the orientations of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 6, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein the lobed mixer (16) comprising at least one scoop (20, 22) for passage from the first duct (the duct surrounding 16) to the second duct (the duct within 16 – see Figure 2). Medawar in view of Berry and Lee does not teach, as discussed so far, one scoop for the passage from the second duct to the first duct, wherein the scoops are located between a first base line and a second base line of the gutters formed by two successive lobes in the circumferential direction.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having openings (18c1, 18c2) which provide passage from the first duct (the duct surrounding 18) to the second duct (the duct within 18), wherein the lobed mixer (18) also includes “[v]ents or openings in the valley bottoms for injecting primary flow gases [the duct within 18] into the secondary flow spaces [the duct surrounding 18] between lobes along the valley bottoms” (see Column 5, lines 16-21). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry and Lee to include the openings to provide passage from the first duct to the second duct as well as openings to provide passage from the second duct to the first duct, as taught by Farquhar, in order to prevent boundary layer separation and maintain boundary layer adherence (Column 4, line 58 – Column 5, line 21).
Farquhar further teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
Regarding Claim 7, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach, as discussed so far, wherein said lobes form gutters of which a first base line and a second base line, having alternately a positive angle of incidence and a negative angle of incidence in a downstream direction with respect to the longitudinal axis, are circumferentially successive.
Farquhar teaches (Figures 1-9) lobes (see Figures 4-5) which form gutters (the valleys and crests of the lobes; see Figures 2-5) of which the base lines (at 18a1 and 18b in Figure 3), having alternately a positive angle of incidence (due to the crests at 18b diverging away from the central longitudinal axis O-O; see Figures 1 and 3) and a negative angle of incidence (due to the valleys at 18a1 converging towards the central longitudinal axis O-O; see Figures 1 and 3) in the downstream direction with respect to the longitudinal axis (axis O-O; see Figure 1), are circumferentially successive (see Figures 4-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry and Lee to include the lobes forming gutters which said at least first and second base lines, having alternately a positive angle of incidence and a negative angle of incidence in a downstream direction with respect to the longitudinal axis, are circumferentially successive, as taught by Farquhar, in order to accelerate mixing and produce lower noise (Column 1, line 25-54).
Regarding Claim 8, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach, as discussed so far, a turbine engine comprising the lobed mixer according to claim 1.
Farquhar teaches (Figures 1-9) a turbine engine (a high bypass turbofan jet propulsion engine; see abstract and Figure 1) comprising a lobed mixer (at 18 – see Figures 1 and 3).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry and Lee to include a turbine engine comprising the lobed mixer according to claim 1, as taught by Farquhar, in order to accelerate mixing and produce lower noise (Column 1, line 25-54).
Regarding Claim 9, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein each lobe (16) has two sidewalls (annotated below). Medawar in view of Berry and Lee does not teach each scoop is installed on each side wall.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

    PNG
    media_image4.png
    1507
    1000
    media_image4.png
    Greyscale

Regarding Claim 10, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar further teaches (Figures 1-3) wherein each lobe (16) has two sidewalls (annotated above). Medawar in view of Berry and Lee does not teach each scoop is installed in a substantially flat portion of the side walls.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).

Regarding Independent Claim 12, Medawar teaches (Figures 1-3) a lobed mixer (at 16; see Figures 1-3), the lobed mixer (at 16; see Figures 1-3) comprising at least one peripheral succession of lobes (16; see Figure 1) having a general radial orientation with respect to a longitudinal axis of the lobed mixer (see Figures 1-2), each lobe (16) forming a gutter (annotated above) extending mainly along the longitudinal axis (see Figure 2), and comprising two side walls (annotated above), each lobe (16) comprising at least one peripheral succession of scoops (20, 22, 24, 26) for passage from the second duct which is external (the duct surrounding 16) to the first duct which is internal (the duct within 16), which scoops (20, 22, 24, 26) are placed on said lobes (16; see Figures 1-2), at least one of said scoops (20, 22, 24, 26) being formed by an opening (see Figures 2-3 and Column 2, lines 5-20) in a wall (annotated above) of the lobed mixer in a region of the lobes (16), the opening (see Figures 2-3) being elongate in a given direction having a mainly axial component (see scoop opening extending along the central longitudinal axis shown in Figure 2), and by a cover (at 28) located entirely on the first duct side (see Figures 2-3) with respect to said wall (annotated above), said cover (28) being connected to an edge (via sidewalls 30) of the opening (see Figures 2-3) except over a downstream portion (see the opening of 
wherein in that the edge (at 30) of said opening (see Figures 2-3) comprises two side portions (at 30; see Figure 3), wherein the cover (28) has a flat portion (see Figure 3) which gradually diverges from the wall (annotated above) of each lobe (16) so as to from a slope (see Figure 2). 
Although Medawar appears to schematically show the two side portions (at 30) gradually diverging from one another going from upstream to downstream (see Figures 2-3; the distance between the walls at the upstream section of the openings is smaller than the distance between the walls at the downstream section of the openings), Medawar does not state that the edge of said opening comprises two side portions which gradually diverge from one another going from upstream to downstream, until the downstream portion, the two side portions having a convex shape. Medawar does not teach wherein each scoop is installed in the substantially flat portion of the side walls or that the cover has a flat portion which has a complementary shape to a shape of the opening.
Berry teaches (Figures 1-9) a liner (100) having a plurality of scoops (140, see Figures 2-4) formed by an opening in a wall (see Figure 2) of the liner (100) and by a cover (160) connected to an edge of the opening (at 150) except over a downstream portion (see Figures 2-4), so as to form a hole for passage of air (Paragraphs 0024-0025) between the outside and the inside of the liner (100; see Figures 2-4), wherein the edge of the opening (at 150) comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion (because the side walls connect a flat wall to an inclined wall; see Figures 3-4), wherein the cover (160) has a flat portion (see Paragraph 0024 and Figures 3-4) which has a complementary shape to a shape of the opening (at 150; see Figures 3-4) and which gradually diverges (due to the inclining wall; see Paragraph 0024) from the wall of the liner (100) so as to form a slope (at 160, see Figures 2-4).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar to include the liner having a plurality of scoops formed by an opening in a wall of the liner and by a cover connected to an edge of the opening except over a downstream portion, so as to form a hole for passage of air between the outside and the inside of the liner, wherein the edge of the opening comprises two side portions which gradually diverge going from 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar to include the liner having a plurality of scoops formed by an opening in a wall of the liner and by a cover connected to an edge of the opening except over a downstream portion, so as to form a hole for passage of air between the outside and the inside of the liner, wherein the edge of the opening comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion, wherein the cover has a flat portion which has a complementary shape to a shape of the opening and which gradually diverges from the wall of the liner so as to form a slope and the cover extends one the entire length of the opening, as taught by Berry, in order to prevent hot gases from reaching the liner wall (Paragraph 0001).Medawar in view of Berry does not teach wherein the two side portions have a convex shape, such that the two side portions gradually diverge from each other going from upstream to downstream.
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034), such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry to include the diffuser section with side walls which give the opening a convex shape, such that the side walls gradually diverge from each other going from upstream to downstream, as taught by Lee, in order to more evenly disperse and spread the discharge air outwardly along the exterior surface (see Paragraph 0034 of Lee). Medawar in view of Berry and Lee does not teach wherein each scoop is installed in the substantially flat portion of the side walls.
Farquhar teaches (Figures 1-9) a lobed mixer (18) having slots (18c1, 18c2) which may be sized, located, and oriented in order to maintain the necessary energy level in the boundary layer to keep it from separating or detaching from the interior wall (Column 4, line 58 – Column 5, line 2). Therefore, the location of the openings in the lobed mixer is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(II)(B).  In this case, the recognized result is that the optimum design location of the openings in the lobed mixer results in maintaining the necessary energy level in the boundary layer to prevent separation from the interior wall.
Therefore, since the general conditions of the claim, i.e. that the location of the openings can be optimized, were taught in the prior art by Farquhar, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the location of the openings as taught by Farquhar in order to keep the boundary layer from separating from the interior wall (Column 4, line 58 – Column 5, line 2). It has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(II)(A).
It is noted that the recitation “intended to be placed at a downstream end of a cowl for separating two coaxial ducts, namely a first duct which is internal and a second duct which is external”  is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction. See Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See MPEP § 2111.02.
It is noted that the term “complementary” is interpreted using the dictionary definition “going well together: working well together” as provided by Merriam-Webster’s online dictionary. It is further noted that Collins English dictionary states that “Complementary things are different from each other but make a good combination”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Medawar et al. (US 3,592,291) in view of Berry et al. (US 2010/0269513) in view of Lee (US 2008/0031738) as applied to claim 1 above, and further in view of Shannon (US 4,754,924).
Regarding Claim 11, Medawar in view of Berry and Lee teaches the invention as claimed and as discussed above. Medawar in view of Berry and Lee does not teach wherein the opening has a V shape.
Shannon teaches (Figures 1-8) scoops (at 11) and openings (at 14), wherein the openings (at 14) are V-shaped (in the shape of isosceles triangles, see Column 7, lines 18-34). 
Applicant has not disclosed that using a V-shaped opening results in an unpredicted result not seen in the Prior Art and it appears that the invention would perform equally well with either Medwar’s opening shape shown in Figure 3 or the opening shapes shown in Shannon’s Figure 7.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Medawar in view of Berry and Lee to include the openings having a V-shape, as taught by Shannon, because absent persuasive evidence that the shape of the opening is functionally significant, the limitations above constitute a mere change in shape and fail to patentably distinguish over the prior art. See MPEP 2144.04 IV B.

Response to Arguments
Applicant's arguments filed 1/8/2021 have been fully considered but they are not persuasive. Applicant argues that Berry does not teach the edge of the opening forming the scoop has two side portions which gradually diverge from one another from upstream to downstream, until the downstream portion, as required by claim 1, because the two side portions of Berry have a flat shape and not a convex shape. In response, it is noted that claim 1 is not being rejected under 35 U.S.C. 102(a)(1) as being anticipated by Berry, but instead are being rejected under 35 U.S.C. 103 as being unpatentable over Medawar in view of Berry and Lee. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Where a rejection of a claim is based on two or more references, a reply that is limited to what a subset of the applied references teaches or fails to teach, or that fails to address the combined teaching of the applied references Keller and reliance on Keller would not be appropriate. This is because "[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]." In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012).
As discussed in the rejection above, Berry is relied upon for teaching (see Figures 1-9) a cover (160) connected to an edge of the opening (at 150) except over a downstream portion (see Figures 2-4), so as to form a hole for passage of air (Paragraphs 0024-0025) between the outside and the inside of the liner (100; see Figures 2-4), wherein the edge of the opening (at 150) comprises two side portions which gradually diverge going from upstream to downstream, until the downstream portion (because the side walls connect a flat wall to an inclined wall; see Figures 3-4), wherein the cover (160) has a flat portion (see Paragraph 0024 and Figures 3-4) which has a complementary shape to a shape of the opening (at 150; see Figures 3-4) and which gradually diverges (due to the inclining wall; see Paragraph 0024) from the wall of the liner (100) so as to form a slope (at 160, see Figures 2-4) and the cover (160) extends (see Figures 3-4) over an entire length of the opening (at 150). As recognized in the rejection above, Medawar in view of Berry does not teach wherein the two side portions have a convex shape, such that the two side portions gradually diverge from each other going from upstream to downstream.
Lee teaches (Figures 6-7) cooling holes (50) having a diffuser section (51) with side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034) such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034).
Applicant also argues that Berry’s flat portion does not have a complementary shape of the opening because the shape of the liner opening is substantially rectangular and the shape of the flat portion is substantially trapezoidal. In response, it is noted that the term “complementary” does not mean the exact same. As discussed in the above rejection, the term “complementary” is interpreted using the dictionary definition “going well together: working well together” as provided by Merriam-Webster’s online dictionary. It is further noted that Collins English dictionary states that “Complementary things are 
It is appropriate to compare the meaning of terms given in technical dictionaries in order to ascertain the accepted meaning of a term in the art. In re Barr, 444 F.2d 588, 170 USPQ 330 (CCPA 1971). MPEP 2173.05(a)(III).  Additionally, during examination, the claims must be interpreted as broadly as their terms reasonably allow”. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004); MPEP 2111.01.
Also, in Phillips v. AWH, 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005), the Court cites Texas Digital Systems, Inc. v. Telegenix, Inc., 308 F.3d 1193, 1202 (Fed. Cir. 2002) for the holding that “dictionaries, encyclopedias and treaties are particularly useful resources to assist the court in determining the ordinary and customary meanings of claim terms.” Those texts, the court explained, are “objective resources that serve as reliable sources of information on the established meanings that would have been attributed to the terms of the claims by those of skill in the art,” and they “deserve no less fealty in the context of claim construction” than in any other area of law. Id. at 1203.  The court added that because words often have multiple dictionary meanings, the intrinsic record must be consulted to determine which of the different possible dictionary meanings is most consistent with the use of the term in question by the inventor. If more than one dictionary definition is consistent with the use of the words in the intrinsic record, the court stated, “the claim terms may be construed to encompass all such consistent meanings.” Id.  The Texas Digital court further explained that the patent's specification and prosecution history must be consulted to determine if the patentee has used “the words [of the claim] in a manner clearly inconsistent with the ordinary meaning reflected, for example, in a dictionary definition.” 308 F.3d at 1204. The court identified two circumstances in which such an inconsistency may be found. First, the court stated, “the presumption in favor of a dictionary definition will be overcome where the patentee, acting as his or her own lexicographer, has clearly set forth an explicit definition of the term different from its ordinary meaning.” Id. Second, “the presumption also will be rebutted if the inventor has disavowed or disclaimed scope of coverage, by using words or expressions of manifest exclusion or restriction, representing a clear disavowal of claim scope.” Id
In this case, Applicant failed to clearly set forth an explicit definition of the term different from its ordinary meaning and failed to disavowed or disclaimed scope of coverage.  Therefore, it is proper for Examiner to construe the claim terms based on a dictionary definition of the terms.
Applicant additionally argues that the Berry does not teach the flat portion extending over an entire length of the opening. In response, it is shown in Berry’s Figure 2 that the outer lip of the scoop extends the length of the liner opening. Berry further illustrates in Figures 3-4 that the cover extends the length of the outer lip and also states that the outer lip 150 may extend around the inclining wall 160 in whole or in part.
Applicant argues that the scoops of Medawar as flush and the scoops of Berry are not flush and, therefore, the modification of Medawar teaches away from the use of Berry’s scoops. In response, it is noted that Medawar does not teach that the scoop is required to be flush or that the air entering the apertures and mixing with the exhaust gas flowing through the nozzle is achieved due to the scoops being flush. One having ordinary skill in the art would recognize that Berry’s scoop allows for air flowing along the outside of the liner to enter the apertures and mix with the hot gas flowing within the liner. Therefore, the combination of Medawar and Berry would not forego the benefits taught by Medawar.
Applicant further argues that Lee does not teach cooling holes that are flush with the inlet scoop and also does not disclose side portions and a flat portion as claimed. As discussed in the rejection above, Berry is relied upon for teaching (Figures 1-9) a scoop (140) having a cover (160) with a flat portion (Figures 2-4 and Paragraph 0024) and Lee is relied upon for teaching (Figures 6-7) side walls (53, 54) which give the opening a convex shape (see Figure 7 and Paragraph 0034) such that the side walls (53, 54) gradually diverge from each other going from upstream to downstream (see Figure 7 and Paragraph 0034). Although Lee does not teach an inlet scoop, "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) ("[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review."); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) ("Combining the teachings of references does not involve an ability to combine their specific structures."). Lee teaches that the sidewalls 53, 54 defines an outwardly .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P BURKE whose telephone number is (571)270-5407.  The examiner can normally be reached on M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571)272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS P BURKE/Examiner, Art Unit 3741